DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV in the reply filed on September 2, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the ear cap” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claims 16-17 are dependent on claim 15 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reason as recited above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication CN 201238372 Y to Huang in view of US Patent Pub No 2021/0243530 A1 to Ko et al. (“Ko”).
As to claim 15, Huang discloses a 2-way type microspeaker having a drum safety filter (DSF) structure, the 2-way type microspeaker comprising a woofer diaphragm (44, see figures 2-3; pg. 8, ¶ 0057; pg. 9, ¶ 0062 of the English translation), a first coil positioned between a central portion and boundary of the woofer diaphragm (43, see figures 2-3), a main magnet disposed inside the first coil (31, see figures 2-3), a sub-magnet installed outside the first coil (41, see figures 2-3), and a tweeter diaphragm disposed to face the woofer diaphragm (34, see figures 2-3; pg. 9, ¶ 0060), wherein a block having a side surface extending upward and a top surface continuing to extend outward from a top of the side surface up to an inner surface of the ear cap is installed (1, see figures 2-5; pg. 9, ¶ 0058), and a ventilation channel configured to penetrate an overall height of the block and communicate to the top surface is formed inside the block (112, see figures 3-5; pg. 9, ¶ 0060).  
Huang discloses the holes arranged on the outer circumference of the frame, but does not expressly disclose the block pressing the sub-magnet from an outside. However such a configuration is known in the art and would therefore have been an obvious choice before the effective filing date of the claimed invention, as taught by Ko, which discloses a similar microspeaker (see figures 2-3) and further discloses ventilation holes penetrating the frame and being arranged on the outer circumference of the frame, with a portion of the frame pressing the outer magnet from outside (holes 227/229, see figures 4A-4B, 7A-7B, 14A-14B; pg. 3, ¶ 0059 - ¶ 0060, ¶ 0063 - ¶ 0064). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art, depending of the construction of the frame, the location of the holes, the size and shape of the components, and the overall design of the microspeaker, and further as it has been held that changes in shape are generally recognized as being a matter of choice within the level of ordinary skill in the art (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), so long as the frame has ventilation holes penetrating a frame portion to allow for communication between upper and lower spaces of the speaker, as taught by both Huang and Ko.
As to claim 16, Huang in view of Ko further discloses a first ventilation air amount control mesh is installed over an upper opening of the ventilation channel (Ko figures 6A-7B; pg. 3, ¶ 0061, ¶ 0065).  
As to claim 17, Huang in view of Ko further discloses a second ventilation air amount control mesh is installed on an upper housing (Ko 140, see figures 1-3; pg. 2, ¶ 0046), the upper housing forming an exterior of the 2-way type microspeaker, such that air passed through the ventilation channel is discharged to an outside through the second ventilation air amount control mesh (Ko figures 1-3; pg. 2, ¶ 0046; pg. 3, ¶ 0059, ¶ 0064).   

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652  


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652